Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 1 of 15




             (;+,%,7&
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 2 of 15




Litigation Support Experience - Tal Lavian, Ph.D.
https://TelecommNet.com           tlavian@telecommnet.com       (408) 209-9112

                     Network Communications
 Law Firm:           Cozen O’connor
 Case Name:          TCL Communication Technology Holding
 Patent No:          US 6,058,304 and US 7,139,591
 Service Provided:   IPR declarations, deposition
 Type of Matter:     Wireless telephony, handheld wireless device architecture
 Date:               March 2020
                     Network communications
 Law Firm:           Oblon (PTAB) and Pepper Hamilton (Federal)
 Case Name:          Polycom, Inc. v. directPacket Research, Inc.
 Patent No:          US 7,710,978, US 7,773,588, and US 8,560,828
 Service Provided:   Six PTAB IPR declarations, multiple depositions
                     Expert reports for federal court, a deposition
 Type of Matter:     Firewall and secured multimedia communications
 Date:               June 2019
                     Wireless Communications
 Law Firm:           Knobbe Martens, and ROBIC LLP
                     Guest Tek v. Nomadix - Case No. T-448-17 Federal Court
 Case Name:
                     in Canada
                     CA 600,760, CA 2,750,345, CA 2 790 354, and 2 817 932.
 Patent No:
                     US8811184, US9154435, US9531640, US9871738
                     Investigation, expert reports, testimony in a Canadian
 Service Provided:
                     Court
 Type of Matter:     Wireless and communications access control
 Date:               June 2019
                     Mobile devices
 Law Firm:           Klarquist Sparkman LLP
 Case Name:          Microsoft V. Uniloc USA, IPR
 Patent No:          US8,724,622
 Service Provided:   IPR expert report
                     IPR expert report (very similar to Apple, Facebook
 Type of Matter:
                     WhatsApp expert reports)
 Date:               2019
                     Network Security, Firewall
 Law Firm:           Unified Patents
 Case Name:          Unified Patents v. FireNet Technologies LLC, IPR
 Patent No:          US 8,892,600
 Service Provided:   IPR expert report
                     Access and security of data networking attached devices,
 Type of Matter:
                     Network Firewall, Proxy Server
 Date:               2019

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 1
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 3 of 15




                     Network communications
 Law Firm:           Novack and Macey LLP
 Case Name:          Guaranteed Rate, Inc. v. Netrix
 Patent No:          MPLS and broadband architecture
 Service Provided:   Expert report, deposition
 Type of Matter:     MPLS and broadband architectures using Cisco equipment
 Date:               2019
                     Network communications
 Law Firm:           Gibson, Dunn & Crutcher LLP
                     Citrix Systems, Inc. v. Avi Networks, Inc., No. 17-1843-
 Case Name:
                     LPS (D. Delaware)
 Patent No:          US 9,148,493, US 8,631,120
 Service Provided:   Expert declarations for PTAB IPR
 Type of Matter:     Declaration for Claim construction brief, depositions
 Date:               2019
                     Mobile devices
 Law Firm:           Erise IP P.A.
 Case Name:          Apple Inc. v. Voip-Pal.com, Inc.; Inter Partes Review
 Patent No:          US 9,537,762; US 9,813,330; US 9,826,002; and US
                     9,948,549
 Service Provided:   Expert declarations
 Type of Matter:     VoIP and network communications
 Date:               2019
                     Web Application and Database
 Law Firm:           Fish & Richardson P.C.
 Case Name:          Ticket Network, Inc. and Ticket Software LLC v.
                     CEATS, Inc.
 Patent No:          US7,548,867, US7,640,178
 Service Provided:   IPR Expert reports, deposition
 Type of Matter:     Web reservation over Internet and Database consistency
                     over multiple reservations instances
 Date:               2017-2018
                     Wireless
 Law Firm:           The WEBB Law Firm
 Case Name:          Amazon Inc v. Hera Wireless
 Patent No:          US7,454,234, US7,369,878, and US7,873,389
 Service Provided:   Research, analysis and drafting expert report (not filed)
 Type of Matter:     Wireless technologies, Wi-Fi 802.11 a/b/n, MIMO
 Date:               2018
                     Network communications
 Law Firm:           Mei & Mark LLP ( / Devlin Law Firm LLC)
                     ATEN International Co., LTD v. Uniclass Technology Co.,
 Case Name:
                     LTD
                     US6,957,287, US7,472,217, US7,640,289 and
 Patent No:
                     US8,589,141

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 2
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 4 of 15



                     Several infringement expert reports. Testified in
 Service Provided:
                     depositions. Testified in front of a judge and jury.
 Type of Matter:     Patents related to KVM switch architectures
 Date:               2016-2017
                     Mobile devices
 Law Firm:           Stern Kessler Goldstein Fox
 Case Name:          Apple V. Uniloc USA, IPR2017-01804
 Patent No:          US8,724,622
 Service Provided:   IPR expert report
 Type of Matter:     IPR expert report (the same as for Facebook WhatsApp)
 Date:               2017
                     TCP/IP, Internet Protocols
 Law Firm:           Wolf Greenfield LLP
 Case Name:          IPR for Huawei and RPX
 Patent No:          US6,738,378 & US6,252,848
 Service Provided:   IPR expert report
 Type of Matter:     Patents in network communications
 Date:               2017
                     Wireless Mobile Devices
 Law Firm:           Finnegan, Henderson, Farabow, Garrett &Dunner, LLP
 Case Name:          LG and Huawei V. Intellectual Venture
 Patent No:          US8,994,433
 Service Provided:   IPR expert report
 Type of Matter:     IPR expert report (the same as for Facebook WhatsApp)
 Date:               2017
                     Mobile wireless
 Law Firm:           Perkins Coie LLP
 Case Name:          T-Mobile v. Barkan Wireless Access Technologies L.P.
 Patent No:          US8,559,369 and US9,042,306
 Service Provided:   Expert for T-Mobile in a single IPR for these two patents
 Type of Matter:     Wi-Fi Tethering in broadband cellular data
 Date:               2017
                     Mobile wireless, cellular systems
 Law Firm:           Cooley, LLP
 Case Name:          Facebook, Inc., Instagram LLC v. Skky, LLC
                     US8,892,465, US9,118,693, US9,124,717, US9,124,718,
                     US9,203,870, US9,203,956, US9,215,310 and US
 Patent No:          9,219,810,
                     Further IPRs for Patent Nos. US8,892,465, US9,118,693,
                     US9,124,717 and US9,124,718
                     Expert for defendant Facebook, IPR and CBM expert
 Service Provided:
                     reports, Testified in depositions
 Type of Matter:     Patents related to cellular systems using OFDM
 Date:               2017
                     Mobile wireless, Unified Communications
 Law Firm:           Cooley, LLP

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 3
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 5 of 15



 Case Name:          Facebook, WhatsApp. V. Uniloc USA, Inc.
                      US8,199,747, US8,995,433, US8,243,723, and US
 Patent No:           7,535,890
                     IPR2017-01524, IPR2017-01365, IPR2017-01523
                     Expert for defendant Facebook. Wrote IPR expert reports.
 Service Provided:
                     Testified in depositions.
                     Patents related to VoIP, Cellphone Short Messages, Chat
 Type of Matter:
                     app
 Date:               2016
                     Unified communications
 Law Firm:           Akerman LLP
 Case Name:          YMax Corporation v. Focal IP, LLC
                     US7,764,777, US8,155,298, US8,724,622 and US
 Patent No:
                     8,457,113
                     Expert for defendant and IPR petitioner, YMax corp. Wrote
 Service Provided:   three IPR expert reports for the PTAB. Testified in
                     depositions.
                     Patents related to telecommunicators architecture, PSTN,
 Type of Matter:
                     and VoIP
 Date:               2016
                     Mobile devices, wireless network, cellular systems
 Law Firm:           Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                     FedEx (RPX) v. Intellectual Ventures IPR2017-00729,
                     IPR2017-00741
 Case Name:
                     Intellectual Ventures II LLC and Callahan Cellular L.L.C. v.
                     FedEx Corp.
 Patent No:          US6,633,900 and US8,494,581
 Service Provided:   Wrote two IPR expert reports. Testified in depositions
 Type of Matter:     Patents related to mobile devices over wireless networks.
 Date:               2016 - 2017
                     Routing Switching
 Law Firm:           Warner Norcross & Judd
                     Patentmarks Communications, LLC v. Internap
 Case Name:
                     Corporation
                     US6,016,307, US6,473,404, US6,144,641, US8,400,926
 Patent No:
                     and US9,036,499
                     Expert for the defendant. Wrote a claim construction
 Service Provided:
                     declaration.
                     Patents related to multi-protocol telecommunications
 Type of Matter:
                     routing optimization
 Date:               2016
                     Mobile wireless (SMS on WhatsApp)
 Law Firm:           Cooley, LLP
 Case Name:          Facebook IPR PTAB v. Windy City




Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 4
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 6 of 15



                     US8,458,245, US8,407,356, US8,473,552 and
                     US8,694,657
 Patent No:
                     (IPR2016-01157, IPR2016-01158, IPR2016-01159,
                     IPR2016-01156)
                     Expert for petitioner Facebook, Inc., wrote a IPR expert
 Service Provided:
                     report for the PTAB. Testified in depositions.
 Type of Matter:     Patents related to network communications
 Date:               2016
                     Network communications
 Law Firm:           Winston & Strawn
 Case Name:          RPX IPR PTAB filing
 Patent No:          US8,788,090
                     Expert for petitioner RPX, wrote an IPR expert report for
 Service Provided:
                     the PTAB
 Type of Matter:     Patents related to network communications
 Date:               2016
                     Network Management
 Law Firm:           Cooley, LLP
 Case Name:          ServiceNow, Inc. v. BMC Software, Inc.
                     USPTO PTAB IPR Cases: IPR2015-01555; IPR2015-
                     01211; IPR2015-01631; IPR2015-01601. CBM Case
 Patent No:          CBM2015-00170 ,2:14-CV-00903
                     US8,646,093; US8,646,093 (CBM as well), US7,617,073;
                     US8,674,992; US6,816,898
                     Expert for defendant and IPR petitioner, ServiceNow, Inc.,
 Service Provided:   wrote IPR and CBM expert reports for PTAB, wrote expert
                     reports for claim constructions. Testified in depositions.
 Type of Matter:     Patents related to network management
 Date:               2015
                     Internet protocols, routing and switching
 Law Firm:           Cooley, LLP
 Case Name:          ServiceNow, Inc. v. Hewlett-Packard Company
                     USPTO PTAB IPR Cases IPR2015-00707; IPR2015-
                     00716; IPR2015-00631; IPR2015-00717; IPR2015-00707.
                     CBM
 Patent No:
                     Cases CBM2015-00108; CBM2015-00077
                     US7,925,981; US7,945,860; US7,392,300; US7,027,411;
                     US7,925,981, US7,945,860 (CBM); US7,925,981 (CBM)
                     Expert for defendant and IPR petitioner ServiceNow, Inc.,
                     wrote IPR and CBM expert reports for the PTAB
 Service Provided:
                     Cases IPR2015-00631, IPR2015-00717. Testified in
                     depositions.
 Type of Matter:     Patents related to Web services and Internet technologies
 Date:               2015
                     Internet Protocols, TCP/IP , Network Management, SNMP


Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 5
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 7 of 15



 Law Firm:           Holland & Knight, LLP
 Case Name:          SNMP Research International, Inc., et al. v. Avaya, Inc.
                     Expert for defendant Avaya, Inc., wrote expert reports.
 Service Provided:
                     Testified in a deposition.
 Type of Matter:     Network management for IP-PBX
 Date:               2015
                     Routing Switching, Internet Protocols
 Law Firm:           Perkins Coie, LLP
                     Qurio Holdings v. DIRECTV
 Case Name:          Case No. 15-cv-01986-HSG (N.D. CA), and 3 IPR petitions
                     IPR2015-02005, IPR2015-02006, IPR2015-02007
 Patent No:          US7,787,904, US8,102,863 and US8,879,567
                     Expert for defendant and IPR petitioner DIRECTV, wrote
 Service Provided:
                     three IPR expert reports
                     Mobile device control, WAN to wireless LAN gateway,
 Type of Matter:
                     wireless LAN gateway
 Date:               2015
                     Mobile wireless (handset mobile devices)
                     Finnegan, Henderson, Farabow, Garrett &
 Law Firm:
                     Dunner, LLP
                     FedEx Corporation and FedEx Corporate Services, Inc.,
 Case Name:
                     Petitioner v. Loramax LLC, Patent Owner
 Patent No:          US5,689,642 and US5,513,126
                     Expert for defendant and IPR petitioner FedEx
 Service Provided:   Corporation, wrote an IPR expert report.
                     (Plaintiff dismissed the case without IPR filed)
 Type of Matter:     Improving communication between devices or stations
 Date:               2015
                     Mobile and Wireless, Cellular System,
 Law Firm:           McGuire Woods, LLP
 Case Name:          Expert for GT&T
 Service Provided:   Expert for a cellular telecommunications company
 Type of Matter:     Analysis of cellular network and phone systems.
 Date:               2015
                     Network Security
 Law Firm:           Wolf Greenfield, LLP
 Case Name:          MD Security Solutions, LLC v. RPX
 Patent No:          US7,864,983
 Service Provided:   Expert for IPR petitioner RPX, wrote an IPR expert report
 Type of Matter:     Network communications for alarm systems
 Date:               2015
                     Mobile devices
 Law Firm:           Simpson Thacher & Bartlett, LLP
 Case Name:          IXI Mobile v. Apple Inc. 14-cv-7954 SDNY
                     US7,295,532, US7,426,398, US7,016,648, and US
 Patent No:
                     7,039,033

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 6
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 8 of 15



 Service Provided:   Searched for prior art, prepared invalidity claim charts
                     Invalidity claim charts related to iPhone, iPad, and others,
 Type of Matter:
                     Apple’s mobile wireless products and technologies
 Date:               2015
                     Network communications
 Law Firm:           Hovey Williams, LLP
 Case Name:          USPTO Office Action App. 13/432.775 (NetAirus)
 Patent No:          Patent App. 13/432.775
 Service Provided:   Wrote a short declaration for an office action
 Type of Matter:     Desktop computer configuring the system
 Date:               2015
                     Routing and switching, TCP/IP, Internet Protocols
 Law Firm:           Kirkland & Ellis, LLP
                     Spherix v. Cisco Systems
 Case Name:
                     1:14-cv-393-SLR (D. Del.)
                     US RE40467, US 6,697,325, US 6,578,086, US 6,222,848,
                     US 6,130,877, US 5,970,125, US 6,807,174, US
 Patent No:          7,397,763, US 7,664,123, US 7,385,998, US 8,607,323 US
                     6,879,594, US 6,661, 788, US 6,233,245, US 6,684,241,
                     US 6,661, 788, US 6,879,594
                     Searched for prior art, invalidity claim charts, and
 Service Provided:
                     investigation
                     Network communication, routing, and switching
 Type of Matter:
                     technologies
 Date:               2014
                     Routing switching, network communications, TCP/IP
 Law Firm:           Desmarais, LLP
                     Bockstar Technologies, LLC v. Cisco Systems, Inc.
 Case Name:
                     Case No. 1: 13-cv-2020-SLR (D. Del.)
                     US 5,732,080, US 6,069,895, US 6,233,245, US
 Patent No:
                     6,636,508, US 6,684,241, US 6,778,653
 Service Provided:   Research and analysis of the prior art
                     Network communication, routing, and switching
 Type of Matter:
                     technologies
 Date:               2014
                     Routing switching, Network Communications, Internet
                     Protocols, TCP/IP
 Law Firm:           Armstrong Teasdale, LLP
                     Cisco Systems, Inc. - USPTO Inter Partes Review (IPR)
 Case Name:
                     (the petition was not filed)
 Patent No:          US 5,583,862
                     Expert for petitioner Cisco Systems, Inc., wrote invalidation
 Service Provided:
                     expert reports for the USPTO PTAB
                     Patent-related to telecommunications, routing and
 Type of Matter:
                     switching technologies
 Date:               2014


Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 7
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 9 of 15



                     Network communications
 Law Firm:           Fish Richardson, LLP
 Case Name:          Mobotix - Inter Partes Review IPR2015-00093
 Patent No:          US 6,975,220
                     Expert for petitioner Mobotix, wrote invalidation expert
 Service Provided:
                     reports for the USPTO PTAB
                     USPTO Inter Partes Review (IPR), patent related to
 Type of Matter:
                     network architecture
 Date:               2014
                     Routing switching
 Law Firm:           Faegre Baker Daniels, LLP
                     Brilliant Optical Solutions, LLC v. Comcast
 Case Name:          District of Colorado, Case no. 1:13-CV-00886-REB-KMT
                     and USPTO Inter Partes Review (IPR)
 Patent No:          US 5,555,478
                     Expert for defendant and IPR petitioner Comcast, wrote
 Service Provided:   invalidation expert reports for the USPTO PTAB IPR
                     (Plaintiff dismissed the case without IPR filed)
 Type of Matter:     Patent-related to routers’ switching fabric architecture
 Date:               2014
                     Routing Switching, Network Communications,
 Law Firm:           Irell & Manella, LLP, CA
                     Brixham Solutions, LTD, vs. Juniper Networks
 Case Name:          3:13-cv-00616-JCS (N.D. CA)
                     and USPTO IPR 2014-00425 and IPR 2014-00431
 Patent No:          US7,940,652 and US7,535,895
                     Wrote two invalidation expert reports for the USPTO
 Service Provided:
                     PTAB. Testified in depositions.
                     Expert for defendant and IPR petitioner Juniper Networks,
 Type of Matter:     patent related to routers’ switching fabric architecture and
                     a patent related to Ethernet pseudo-wire VPN
 Date:               2014
                     Mobile Systems, Cellular Networks, an ITC Case
 Law Firm:           McKool Smith (Dallas, TX)
                     Ericsson v. Samsung (ITC)
 Case Name:
                     ITC Investigation NO. 337-TA-862
 Patent No:          US6,772,215, US6,519,223
                     Wrote several expert reports. Testified in depositions.
 Service Provided:
                     Testified in the ITC court.
                     Patent-related to cellular systems, CDMA, GSM, UMTS,
 Type of Matter:
                     LTE, and wireless network communications
 Date:               2013
                     Routing Switching, Network Communications
 Law Firm:           Keker& Van Nest, LLP
                     Comcast Cable Communications, LLC et al. v. BT
 Case Name:
                     Americas, Inc.

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 8
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 10 of 15



                     3:12-cv-01712-M (N.D. Tex.)
 Patent No:          US7,142,508, US5,638,516
 Service Provided:   Analysis, claim terms, and Markman claim construction
 Type of Matter:     MPLS technology
 Date:               2013
                     Unified communications, streaming video and VoIP
 Law Firm:           Williams, LLP ( KS)
                     NetAirus Systems LLC v. Kappos
 Case Name:
                     USPTO 1:12-cv-00709-AJT-JFA, 1:12-cv-01207-AJT-TRJ
 Patent No:          US5,280,583, US5,589,849, US2005/0110780 A1
 Service Provided:   Wrote a declaration regarding claim amendment
 Type of Matter:     Video conference application program
 Date:               2013
                     Wireless Networking
 Law Firm:           Slater&Matsil, LLP (Dallas, TX)
                     e-Watch, Inc. v. Mobotix Corp.
 Case Name:
                     USPTO Reexamination
 Patent No:          US6,970,183
                     Expert for petitioner Mobotix Corp.
 Service Provided:
                     Wrote an invalidity declaration - USPTO IPR2013-00255
 Type of Matter:     A wireless monitoring system, wire-line networking
 Date:               2013
                     Network Communications
 Law Firm:           Nixon Peabody (Chicago, IL)
 Case Name:          Teradici’s - USPTO Re-examination
 Patent No:          US6,012,101, US5,604,509, US5,577,205
 Service Provided:   Wrote an invalidity expert report
 Type of Matter:     Patents related to network communications remote KVM
 Date:               2012
                     Network Communications
 Law Firm:           Morgan, Lewis & Bockius, LLP (Irvine, CA)
                     Wassink v. ACS (Affiliated Computer Systems, Inc.)
 Case Name:
                     8:11-cv-00554-CJC-MLG (C.D. CA)
 Service Provided:   Wrote an expert report
 Service Provided:   Cisco certification of IT personnel
 Date:               2012
                     Mobile Wireless
 Law Firm:           Kenyon& Kenyon, LLP
                     HumanEyes Technologies, LTD v. Sony Electronics (ITC)
 Case Name:
                     1:12-cv-00398 (D. Del.)
 Service Provided:   Investigation of patents and related technologies
                     Software related to mobile devices including panoramic
 Type of Matter:
                     imaging
 Date:               2012


Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 9
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 11 of 15



                     Network Communications Protocols
                     Skadden, Arps, Slate, Meagher & Flom LLP (New York,
 Law Firm:
                     NY)
                     Realtime Data v. Morgan Stanley et al
 Case Name:
                     1:11-cv-6696,-6701,-6704 (S.D. N.Y.)
 Service Provided:   Wrote a rebuttal to an infringement report, was deposed
 Type of Matter:     Technology related to network communication protocol
 Date:               2012
                     Network Security, VPN, SSL
 Law Firm:           Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
                     Maxim Integrated Products, Inc. v. VanguardBank and
 Case Name:
                     PNC Bank
 Patent No:          US5,940,510, US5,949,880, US6,105,013, US6,237,095
 Service Provided:   Investigation of prior art
                     Patents litigation related to virtual private networks (VPN)
 Type of Matter:
                     and secure service layer (SSL)
 Date:               2012
                     Mobile wireless, Cellular systems
 Law Firm:           Foley & Lardner, LLP
                     M2M Solutions, LLC v. Sierra Wireless, CA No. 12-030-
 Case Name:
                     RGA (D. Del.)
 Patent No:          US7,583.197, US8,094,010
 Service Provided:   Investigation of the prior art, claim charts
                     Patents related to wireless and mobile devices in cellular
 Type of Matter:
                     systems
 Date:               2012
                     e-Commerce, Internet and Web Technologies
 Law Firm:           Goldstein & Lipski, PLLC (Houston, TX)
                     Site Update Solutions, LLC v. Accor North America, Inc.
                     et al.
 Case Name:
                     4:11-CV-03306-PJH (N.D. CA), Ipr2016-01235, Cbs Corp.,
                     15-1448, 13-1458, 5:11cv3306
 Patent No:          US RE40.683, US 6,253,198
 Service Provided:   A declaration
                     Patent litigation related to Internet web technologies and e-
 Type of Matter:
                     commerce
 Date:               2012
                     Internet and Web Technologies
 Law Firm:           Goldstein & Lipski, PLLC (Houston, TX)
 Case Name:          EIT Holdings LLC V. Netflix and Barnes & Noble Inc.
                     5:11-CV-02466; 2012 WL 728387, 1:10-CV-01081,2011
 Patent No:
                     WL 7149251,2011 WL 7149248
 Service Provided:   Expert report
 Type of Matter:     Patent-related to Internet and Web technologies
 Date:               2012
                     Bandwidth and network access

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 10
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 12 of 15



 Law Firm:           Russ, August & Kabat (Los Angeles, CA)
                     Proxyconn, Inc. v. Microsoft et al.
 Case Name:
                     8:11-cv-1681-DOC-AN (C.D. Cal)
 Patent No:          US6,757,717, US6,370,646
 Service Provided:   Investigation of technology, was deposed
 Type of Matter:     Speed data accessing in communication networks
 Date:               2012
                     Network communications
 Law Firm:           Greenberg Traurig, LLP
 Case Name:          Walker Digital v. Google1:11-cv-00318-LPS (D. Del)
                     US5,884,272, US5,884,270, US5,824,082, US 5,136,501,
 Patent No:
                     US5,832,497
                     Invalidity analysis, investigation of patents and related
 Service Provided:
                     technologies
 Type of Matter:     Internet and e-commerce technologies
 Date:               2012
                     Bandwidth Allocation
 Law Firm:           Hosie Rice, LLP (San Francisco, CA)
 Case Name:          BackWeb v. HP and IBM 4:10-cv-04311-PJH
 Service Provided:   Investigated patents and related technologies
                     Patent litigation related to network communication
 Type of Matter:
                     bandwidth allocation
 Date:               2012
                     Mobile wireless and SMS, streaming video in Cellular
                     systems
 Law Firm:           Hogan Lovells US, LLP
                     High Point SARL v. Sprint Nextel 2:09-CV-2269 (Kansas
 Case Name:
                     City, KN)
                     US5,884,272, US5,884,270, US5,824,082, US5,136,501,
 Patent No:
                     US5,832,497
 Service Provided:   Search for invalidity prior art
 Type of Matter:     Patents related to mobile wireless and cellular systems
 Date:               2011
                     Network Communications, Internet Protocol, TCP/IP, SMS,
                     Streaming Video
 Law Firm:           Greenberg Traurig, LLP
                     Emblaze v. Apple
 Case Name:
                     1:10-cv-5713 -PKC (S.D.N.Y.)
                     US6,389,473, US5,841,432, US5,751,968, US6,138,147,
                     US5,610,841, US6,397,230, US5,579,239, US5,928,330,
 Patent No:
                     US5,987,510, US6,014,694, US6,151,632, US5,864,682,
                     US5,659,539
 Service Provided:   Investigation of patents, invalidity analysis
 Type of Matter:     Computer network protocol for multimedia application
 Date:               2011
                     Mobile wireless

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 11
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 13 of 15



 Law Firm:           Ropes & Gray, LLP (New York, NY)
                     Motorola Mobility, Inc. v. Microsoft
 Case Name:
                     1:10-cv-24063-MORENO (S.D. FL)
                     US7,024,214, US7,493,130, US7,725,584, US6,219,694,
 Patent No:
                     US5,406,643, US7,275,116
                     Wrote an invalidity expert report, wrote a response to an
 Service Provided:
                     infringement report. Testified in depositions 7/21/2011
                     Patent litigation related to wireless and mobile devices
 Type of Matter:
                     including smartphones and tablets
 Date:               2011
                     Network Communications
 Law Firm:           Goldstein & Lipski, PLLC (Houston, TX)
                     EIT v. YELP! Inc.
 Case Name:
                     3:10-cv-05623-WHA (N.D. CA)
                     US5,828,837, US6,249,868, US6,594,765, US6,081,786,
 Patent No:
                     US6,188,988, US7,298,271, USRE40,683, US8,060,504
 Service Provided:   Wrote an expert report
 Type of Matter:     Patent litigation related to Internet and Web technologies
 Date:               2011
                     Network Communications
 Law Firm:           Hosie Rice, LLP (San Francisco, CA)
                     Software Research, Inc. v. HP
 Case Name:
                     3:11-cv-1676-JSW (N.D. CA)
 Patent No:          US7,231,606, US7,757,175
 Service Provided:   Wrote a declaration 7/15/2011
                     Patent litigation related to Internet web technologies and e-
 Type of Matter:
                     commerce
 Date:               2011
                     Network Communications, Unified Communications
                     David N. Hoffman (Brooklyn, NY) and S. Robert Diener
 Law Firm:
                     (Berkeley, CA)
                     Yipes v. Wyckoff Medical Center
 Case Name:
                     AAA No. 74494 Y 00849 10 NOLG
 Service Provided:   Testified in depositions. Testified in front of an arbitrator
 Type of Matter:     Network communications infrastructure
 Date:               2011
                     Network communications protocols, TCP/IP, Internet
                     Protocols
 Law Firm:           Silicon Edge Law Group, LLP
                     HP v. Alacritech
 Case Name:
                     USPTO Interference No. 105,775
 Patent No.          US6,246,683, US6,226,680, US6,697,868
                     Wrote an expert report, an expert declaration, a response
 Service Provided:   expert report, a reply expert report. Testified twice in
                     depositions.
 Type of Matter:     USPTO Interference:


Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 12
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 14 of 15



                     Patents related to network communications protocol
 Date:               2011
                     Routing and Switching
 Law Firm:           Durie Tangri, LLP (Palo Alto, CA)
                     Fortinet v. Palo Alto Networks
 Case Name:
                     5:09-cv-00036-RMW (N.D.CA)
                     US7,519,990, US1,111,111, US7,376,125, US7,177,311,
 Patent No:
                     US6,930,978
 Service Provided:   Wrote an invalidity expert report. Testified in depositions.
 Type of Matter:     Patent litigation related to network communications filtering
 Date:               2010
                     Data Communications, Routing switching
 Law Firm:           Hausfeld, LLP (San Francisco, CA)
                     Backweb Technologies v. Microsoft
 Case Name:
                     4:09-cv-01224-CW (N.D.CA)
                     US6,374,289, US6,493,758, US6,539,429, US5,913,040,
 Patent No:          US6,317,789, US6,539,429, US7,512,943, US7,139,815,
                     US7,216,180, US6,920,110, US7,325,068
 Service Provided:   Wrote an expert report
                     Patent litigation related to network communication
 Type of Matter:
                     bandwidth allocation
 Date:               2010
                     Network Communications, Internet Protocols
 Law Firm:           August & Kabat (Los Angeles, CA)
                     Linksmart Wireless v. Cisco Systems, T-Mobile
 Case Name:          4:09-cv-01224-CW (N.D.CA), 2:08-cv-00385,2:09-cv-
                     00026
 Patent No:          US6,779,118
 Service Provided:   Wrote an expert report. Testified in a deposition.
                     Patent litigation related to network communication
 Type of Matter:
                     dynamically redirecting and filtering Internet traffic
 Date:               2010
                     iPhone email system
 Law Firm:           Law Offices of Rod Firoozye (Palo Alto, CA)
                     Zand v. Armin
 Case Name:
                     1-09-FL-149015
                     Wrote an expert report. Testified in a deposition. Testified
 Service Provided:
                     in court
 Type of Matter:     Email origination in iPhone and laptop
 Date:               2010
                     Video Teleconferencing, Video streaming
 Law Firm:           The Simon Law Firm, P.C. (St. Louis, MO)
                     Teleconference System v. Tandberg
 Case Name:
                     3:10-cv-01325-JSW (N.D. CA)
 Patent No:          US6,980,526
 Service Provided:   Investigated patent and related technologies

Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 13
   Case 6:20-cv-00533-ADA Document 46-5 Filed 03/05/21 Page 15 of 15



 Type of Matter:     Network protocols in the teleconference system
 Date:               2010
                     Routing switching
 Law Firm:           Finnegan, Henderson, Farabow, Garrett &Dunner, LLP
                     F5 Networks v. A10 Networks
 Case Name:
                     2:10-cv-00654-MJP (W.D. WASH)
 Patent No:          US7,102,996, US7,395,349, US6,311,278
 Service Provided:   Invalidity investigation, a search of prior art
                     Patents related to network communications firewall and
 Type of Matter:
                     load balancing
 Date:               2010
                     Internet Web technologies
 Law Firm:           Niro Scavone Haller & Niro
                     IP Innovation v. Google
 Case Name:
                     2:07-cv-503-RRR (E.D.TX)
 Patent No:          US5,276,785, US5,675,819
                     Wrote an infringement expert report and a rebuttal expert
 Service Provided:
                     report
 Type of Matter:     Patent litigation related to Internet and Web technologies
 Date:               2009
                     Routing, switching, VoIP and video streaming
 Law Firm:           Niro Scavone Haller &Niro
                     Trace Wilco, Inc. v. Cisco
 Case Name:
                     5:09-cv-000810-SI
 Patent No:          US6,158,011, US6,061,796, US7,325,063, US5,796,948
 Service Provided:   Investigated patents and related technologies
 Type of Matter:     Network communications protocols
 Date:               2009




Litigation Support Experience - Tal Lavian, Ph.D. 2020 Page 14
